 1                                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   TIANJIN PORT FREE TRADE ZONE                  No. ED CV 17-2127 PA (SHKx)
     INTERNATIONAL TRADE SERVICE
12   CO., LTD.,                                    JUDGMENT CONFIRMING
                                                   ARBITRATION AWARD
13                 Petitioner,
14          v.
15   TIANCHENG INTERNATIONAL, INC.
     USA,
16
                   Respondent.
17
18
19
20          Pursuant to the Court's Findings of Fact and Conclusions of Law dated September 18,
21   2018 (Dkt. No. 52), in which the Court granted the Petition to Confirm Arbitration Award
22   filed by petitioner Tianjin Port Free Trade Zone International Trade Service Co. Ltd.
23   (“Petitioner”);
24          IT IS HEREBY ORDERED, ADJUDGED, and DECREED that judgment is hereby
25   entered in favor of Petitioner and against respondent Tiancheng International, Inc. USA
26   (“Respondent”), in the amount of $688,395.43, which is comprised of:
27          !      $547,000, the purchase price of the goods at issue as determined by the
28                 Arbitration Tribunal;
 1   !   $23,684.35, the accrued interest on the purchase price of the goods
 2       through March 1, 2015, as determined by the Arbitration Tribunal;
 3   !   $19,211.35, the arbitration fee paid by Petitioner;
 4   !   $3,448.91, the attorney’s fees paid by Petitioner for the Arbitration;
 5   !   $95,050.82 the accrued interest on the purchase price of the goods from
 6       March 2, 2015 through October 1, 2018, as ordered by the Arbitration
 7       Tribunal. This accrued interest is calculated based upon the
 8       $547,000.00 purchase price of the goods, and applying the loan rate
 9       stipulated by the People’s Bank of China during the applicable time
10       period. All interest calculations are broken down below:
11       !      The loan rate stipulated by the People’s Bank of China for
12              the period of March 2, 2015 to October 1, 2018 is as
13              follows:
14              a)     March 2, 2015 to May 10, 2015 = 5.75%
15              b)     May 11, 2015 to June 27, 2015 = 5.50%
16              c)     June 28, 2015 to August 25, 2015 = 5.25%
17              d)     August 26, 2015 to October 23, 2015 = 5%
18              e)     October 24, 2015 to July 18, 2018 = 4.75%
19       !      March 2, 2015 to May 10, 2015 (69 days or .189 years) at
20              5.75% = $5,944.52
21       !      May 11, 2015 to June 27, 2015 (47 days or .129 years) at
22              5.50%, = $3,880.97
23       !      June 28, 2015 to August 25, 2015 (58 days or .159 years)
24              at 5.25%, = $4,566.08
25       !      August 26, 2015 to October 23, 2015 (58 days or .159
26              years) at 5.00%, = $4,348.65
27       !      October 24, 2015 to October 1, 2018 (1,072 days or 2.937
28              years) at 4.75% = $76,310.60; and
                                         -2-
 1          IT IS ALSO ORDERED, ADJUDGED, and DECREED that any Motion for
 2   Attorneys’ Fees shall be filed in compliance with Local Rule 54-10; and
 3          IT IS ALSO ORDERED, ADJUDGED, and DECREED that Petitioner is awarded its
 4   costs of suit.
 5
 6   DATED: October 9, 2018                            _________________________________
                                                                  Percy Anderson
 7                                                       UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -3-
